Citation Nr: 0728117	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-10 857	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico


THE ISSUES

Entitlement to a compensable disability rating for bilateral 
hearing loss.

Entitlement to an extra-schedular disability rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from May 1961 to August 
1968, with one year of prior service.

The veteran presented sworn hearing testimony in support of 
his appeal during a hearing before the undersigned Veterans 
Law Judge at the RO in October 2006.  A written transcript of 
this proceeding has been associated with the veteran's claims 
file and has been reviewed in conjunction with this decision.

In a March 2005 statement, the veteran appears to be 
requesting the assignment of an earlier effective date for 
the award of service connection for bilateral hearing loss.  
This claim is referred to the RO for appropriate action.

The issue of entitlement to an extra-schedular disability 
rating for bilateral hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has Level I hearing in both ears.


CONCLUSION OF LAW

The criteria for a compensable schedular disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the currently-assigned 
noncompensable (0%) disability rating is inadequate to 
compensate him for the actual disability resulting from his 
service-connected loss of hearing acuity.  In particular, he 
asserts that VA should assign a higher disability rating to 
account for the impact of his hearing loss on his previous 
career as a practicing attorney, when he experienced 
difficulty hearing in the courtroom setting and during 
conferences, meetings, and restaurants.  He further asserts 
that the RO has improperly utilized the provisions of 
38 C.F.R. § 4.85 and § 4.86 in assigning the current 
noncompensable disability rating, rather than the provisions 
of 38 C.F.R. § 3.385, which he believes would support the 
assignment of a compensable rating.  He requests that the VA 
perform "subjective testing" and that the VA quantify his 
"disability" percentage, rather than his "impairment."  In 
support of this contention, he cites to the American Medical 
Association's recommendations as to the best methods to 
evaluate impairment and disability in a book entitled Guides 
to the Evaluation of Permanent Impairment.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in an April 
2005 letter.  

The veteran was informed of the law governing the assignment 
of disability ratings in the December 2005 Statement of the 
Case.  He was specifically informed as to the rules governing 
the assignment of effective dates in a March 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The RO provided the veteran with the regulatory provisions 
governing the assignment of disability ratings for hearing 
loss, as well as the substance of the regulation pertaining 
to the VA's duties to notify and assist in the December 2005 
Statement of the Case.  Accordingly, the Board considers VA's 
notice requirements to have been met.   

Private medical records, and VA medical examinations have 
been obtained in support of the veteran's claim.  The veteran 
has submitted a statement from a former colleague as to the 
effects of his hearing loss on his ability to maintain the 
practice of law.  He has participated in an informal 
conference with a VA decision review officer and has 
testified in support of the claim during a personal hearing 
before the undersigned Veterans Law Judge.  He has also 
presented multiple written statements in support of his 
appeal for a compensable disability rating.

All relevant records and contentions have been carefully 
reviewed.  The veteran does not contend that there are and 
the Board has not identified any further areas of inquiry 
pertinent to the issue resolved in this decision.  Thus, the 
Board concludes that VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the veteran filed a claim for entitlement to 
service connection for bilateral hearing loss in November 
2002.  The RO granted service connection in a July 2003 
rating decision and assigned a noncompensable or 0 percent 
disability rating, effective as of November 2002, the date 
the claim was received.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3. The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the regulatory rating 
schedule establishes eleven auditory acuity levels, 
designated from level I for slightly impaired hearing acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Part 4, Diagnostic Code 6100.  "(D)isability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Private medical records reflect that the veteran has a 
concomitant problem involving dizziness or disequilibrium, 
for which he receives medical treatment.  There is no 
indication in these treatment records that the dizziness is 
related to or secondary to his service-connected hearing loss 
and service connection is not in effect for any disability 
manifested by dizziness or disequilibrium.

On VA audiological evaluation in May 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
35
40
30
LEFT
20
30
35
45
50

The average pure tone threshold in the right ear was 33.75 
decibels, while the average pure tone threshold in the left 
ear was 40 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
percent in the left ear.  The examiner commented that the 
test results showed hearing loss sufficient to limit 
communication in social situations and to warrant the use of 
hearing aids.

On VA audiological evaluation in May 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
35
40
LEFT
20
30
30
45
50

The average pure tone threshold in the right ear was 32.5 
decibels, while the average pure tone threshold in the left 
ear was 38.75 decibels.  Speech audiometry revealed speech 
recognition ability of 94 percent in both ears.  The examiner 
characterized the veteran's hearing loss as sensorineural in 
nature with "normal to mild" hearing loss in the right ear 
and "mild to moderate" loss in the left ear.

Applying the mechanical formula set forth in 38 C.F.R. 
§ 4.85, Tables VI and VII yields a Level 1 in each ear.  A 
noncompensable disability rating is assigned for Level I 
hearing loss.  The veteran's hearing loss pattern does not 
fit into the "exceptional patterns of hearing impairment" 
which are rated under the provisions of 38 C.F.R. § 4.86, 
thus, rating under 38 C.F.R. § 4.85 is required by the 
governing regulation.  There is no indication, and the 
veteran does not assert, that the test results were 
inaccurate.  Thus, applying the rating criteria to the facts 
of the veteran's hearing loss, the Board must conclude that 
the currently-assigned 0 percent disability rating is 
appropriate and the preponderance of the evidence is against 
the award of a higher disability rating.

The veteran contends, accurately, that rating his hearing 
loss under the provisions of 38 C.F.R. § 4.85 does not allow 
for the consideration of factors such as the impact of 
hearing loss upon his ability to pursue his chosen 
profession.  In this regard, the Board observes that 
governing law requires that VA disability ratings "shall be 
based, as far as practicable, upon the average impairments of 
earning capacity resulting from such injuries in civil 
occupations."  [emphasis added]  38 U.S.C.A. § 1155.  In 
promulgating the formula for rating hearing loss (set forth 
at 38 C.F.R. § 4.85), to include affording public notice and 
comment, the Secretary of the VA defined the average 
impairment of earning capacity caused by hearing loss at 
different levels of severity, regardless of the particular 
occupation of any particular claimant.  

In other words, VA is prohibited by law from considering the 
specific impact that the veteran's own hearing loss has upon 
his own particular profession, when assigning the schedular 
disability rating which is intended to compensate him for his 
service-connected disability.  Similarly, the VA is required 
by law to apply its own regulations and may not adopt other 
standards, including the ones suggested by the American 
Medical Association which the veteran references.  With 
regard to hearing loss, the VA has chosen to adopt a 
different standard than that suggested by the American 
Medical Association.  The VA standards are applied equally to 
all veterans who are service-connected for hearing loss, thus 
providing a standard system of evaluation and equal treatment 
for all who choose to participate in the VA compensation 
program.  While the Board sympathizes with the veteran's 
frustration, it is required to apply the law as it is 
written.  38 U.S.C.A. § 7104(c).

As to the veteran's argument that his hearing loss would be 
better evaluated under the provisions of 38 C.F.R. § 3.385, 
this regulation sets forth objective standards defining when 
decreased hearing acuity will be considered to be a 
disability for VA purposes.  A threshold requirement for the 
grant of service connection for any disability is that the 
disability claimed must be shown present.  38 U.S.C.A. 
§§ 1110, 1131.  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Because normal hearing acuity can 
encompass a range of audiometric test results, the VA has 
defined a standard for identifying a current disability in 
the context of reviewing claims for service connection.  This 
standard is set forth at 38 C.F.R. § 3.385. 

Indeed, the veteran has already received the benefit of the 
38 C.F.R. § 3.385 regulatory definition at the point when 
service connection was granted for his bilateral hearing 
loss.  This regulation does not, however, provide for 
assigning disability ratings based upon the extent of hearing 
loss manifested by a particular claimant.  He is simply 
incorrect in his assertion to the contrary.  The criteria for 
evaluating the level of disability resulting from impairment 
is found in the Schedule for Rating Disabilities, set forth 
in Part 4 of Title 38 of the Code of Federal Regulations.  
Section 4.85 provides the objective rating criteria for the 
evaluation of hearing loss impairment; this is the regulatory 
provision which governs the veteran's claim for an increased 
rating and which has been applied by VA throughout the course 
of his appeal.

As discussed above, adjudicators at the VA, both at the RO 
level and at the Board's appellate level are constrained to 
apply the law as it is written.  38 U.S.C.A. § 7104(c).  
Review of the facts and application of the law as it stands 
demonstrates that the result reached in this decision is 
correct; there is no doubt for resolution in this case.    


ORDER

A compensable schedular disability rating for bilateral 
hearing loss is denied.


REMAND

The Board construes the veteran's contention that the VA's 
rating schedule fails to compensate him for the impact of his 
hearing loss on his previous career as a practicing attorney 
as a claim for compensation under the provisions of 38 C.F.R. 
§ 3.321.  Although the veteran has not explicitly raised a 
claim for compensation on this basis, his contentions 
implicitly raise the possibility that the schedular 
evaluation is inadequate to compensate him for the impairment 
associated with his service-connected disability.  

This regulation provides that when schedular evaluations are 
inadequate, the RO may submit the claim to the VA's Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for review.  When a case presents an 
exceptional or unusual disability picture involving factors 
such as marked interference with employment or frequent 
periods of hospitalization, so as to render impractical the 
application of the regular schedular standards, an extra-
schedular rating may be assigned.  38 C.F.R. § 3.321(b).  As 
the regulation provides, however, an extra-schedular 
disability rating is an exceptional remedy.  Although the RO 
provided the veteran with the substance of 38 C.F.R. 
§ 3.321(b) in the Statement of the Case, no application of 
this provision to the veteran's claim has yet taken place and 
the claim has not been referred to the VA's Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for review.

Review of the file shows that the veteran does not allege any 
hospitalization related to his hearing loss; however he does 
allege interference with his employment.  In this regard, he 
has indicated that he no longer practices law, although he 
does not specifically assert that his hearing loss is the 
sole reason for his retirement.  His own statements and a 
statement submitted by an attorney colleague attest to his 
difficulty hearing and understanding regular conversation.  
However, for purposes of an informed decision as to the 
impact of the veteran's hearing loss upon his employment as 
an attorney, further information would be helpful.  Thus, the 
veteran is encouraged to submit any other documentary 
evidence that would support the conclusion his hearing loss 
resulted in marked interference with his employment, 
including lay statements from past clients or others familiar 
with his difficulties in performing the functions of an 
attorney.  An explanation as to the complete circumstances 
surrounding his retirement would be helpful as well.

Review of the record shows that the veteran received 
treatment from a physician specializing in otolaryngology in 
2005, for hearing loss and a disequilibrium resulting from 
vestibular neuronitis.  Any additional records reflecting 
such treatment are relevant to this claim and should be 
obtained prior to further review.

Once this additional development is complete, the veteran's 
claim should be referred to the Director, Compensation and 
Pension Services, for extraschedular consideration pursuant 
to 38 C.F.R. § 3.321(b).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have evaluated or treated the veteran 
for hearing loss since 2005.  After 
securing the necessary release (s), the 
RO should obtain these records for 
inclusion in the claims file.

2.  The RO should contact the veteran and 
ask him to submit documentary evidence, 
financial or otherwise, including 
statements from past clients or other 
individuals with actual knowledge of his 
difficulties in performing his functions 
as an attorney that supports his 
contentions that his service-connected 
hearing loss has caused marked 
interference with his employment.   

3.  Once the evidence requested above has 
been obtained, the veteran's claim should 
be referred to the Director, Compensation 
and Pension Services, for consideration 
of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b). 

4.  If such action does not resolve the 
claim to the veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued and an appropriate period of 
time should be allowed for response.  
Thereafter, the claim should be returned 
to this Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


